Appeal from a decision of the Workers’ Compensation Board, filed October 22, 1991, which ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
The employer and its workers’ compensation insurance carrier object to the finding of the Workers’ Compensation Board that, given the stress caused by claimant’s job, his myocardial infarction arose out of and in the course of his employment. Testimony indicated that stress was placed upon claimant due to the nature of his job as well as the decrease in business engendered by the stock market crash in October 1987 and subsequent rumors that claimant’s employer might merge with another company, necessitating layoffs. Claimant’s medical expert testified that the infarction was caused in part by the stress of claimant’s employment. Given this testimony, we find substantial evidence to support the Board’s findings (see, Matter of Black v Metropolitan Tobacco, 71 NY2d 989; Matter of Fialkoff v Local 1102, 146 AD2d 891; Matter of Cozzolino v Ford Motor Co., 144 AD2d 204). The fact that the employer’s medical expert testified to the contrary merely created a question of fact for determination by the Board (see, Matter of Cozzolino v Ford Motor Co., supra).
Weiss, P. J., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.